Citation Nr: 0300903	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
on a de novo basis, and the issues of entitlement to 
increased disability ratings for low back and right knee 
disabilities, and entitlement to a total rating based on 
unemployability due to service-connected disabilities, 
will be the subjects of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 7, 
1971, to December 11, 1971, and from May 23, 1972, to June 
15, 1972.  He served in the Army National Guard from June 
1971 to May 22, 1972, and from September 1984 to December 
1987, including a period of Active Duty for Training from 
January 5, 1986, to February 6, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas.

The Board initially notes that a March 1998 rating 
decision granted the veteran a temporary total rating 
based on a period of convalescence, effective from 
October 27, 1997, to January 31, 1998.  A July 1998 rating 
decision denied entitlement to an extension of the 
assigned temporary total rating.  While the veteran 
submitted a notice of disagreement with the July 1998 
rating decision, the RO in November 1998 granted the 
veteran a total rating based on unemployability due to 
service-connected disabilities effective from October 24, 
1997, to October 31, 1998; the rating decision advised the 
veteran that the decision constituted a complete grant of 
the benefit sought by the veteran, and no further 
pertinent communication from the veteran or his 
representative has thereafter been received.  The Board 
therefore concludes that the November 1998 rating decision 
satisfied the veteran's desire for appellate review of the 
July 1998 rating decision.

As will be discussed in further detail below, the veteran 
has submitted new and material evidence with which to 
reopen his claim for service connection for PTSD.  The 
Board is currently undertaking additional development on 
the reopened issue, as well as on the issues of 
entitlement to increased disability ratings for low back 
and right knee disabilities, and entitlement to a total 
rating based on unemployability due to service-connected 
disabilities, pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development actions are 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  An unappealed rating decision of September 1995 denied 
entitlement to service connection for PTSD.

2.  The evidence added to the record since the September 
1995 rating decision includes evidence which is not 
duplicative or cumulative of evidence previously of record 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) was enacted.  
The VCAA appears to have left intact the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA 
promulgated final regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  Except for revisions pertaining to 
claims to reopen based on the submission of new and 
material evidence, as in this case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629.  With 
respect to claims to reopen based on the submission of new 
and material evidence, the revisions provide for a limited 
duty on the part of VA to assist the veteran in obtaining 
evidence in support of his claim, but only for those 
claims filed on or after August 29, 2001.  The veteran's 
claim was received in December 1999.  

The Board notes that the RO did not, in denying the 
veteran's claim for service connection for PTSD, consider 
the provisions of 38 C.F.R. § 3.156(a).  In September 
2002, the veteran was advised that the Board would 
consider his claim under the provisions of 38 C.F.R. 
§ 3.156(a), and he was afforded the opportunity to submit 
additional evidence or argument as to this regulation.  
The veteran availed himself of this opportunity in a 
submission received in November 2002, at which time he 
also indicated that he had no further evidence or argument 
to submit.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Entitlement to service 
connection for PTSD requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States 
Court of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  (The Board notes that 38 C.F.R. § 3.156(a) 
was recently amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim in the instant appeal was received in December 
1999).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" 
if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and 
substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied in a September 1995 
rating decision.  While the veteran was issued a statement 
of the case in September 1995 in response to his notice of 
disagreement with the September 1995 rating decision, no 
further communication from the veteran or his 
representative addressing PTSD was thereafter received 
until more than one year after the date of notice of the 
September 1995 rating decision.  The September 1995 rating 
decision is therefore final, and the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.1103 (2002).

As a result, service connection for PTSD may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the September 1995 
rating decision included service medical records showing 
that the veteran injured his right knee in January 1986 
when he fell in a field.  The evidence on file also 
included a statement from the veteran received in February 
1992 in which he reported falling into a hole in January 
1986, causing him to land on his right leg and become 
trapped.  He indicated that he experienced difficulty 
breathing while he was trapped, and that he was able to 
get help after five minutes by using his flashlight as a 
beacon to his fellow soldiers.  The Board notes that 
service connection is currently in effect for right knee 
disability originating from the January 1986 incident.

The evidence on file in September 1995 also included a 
September 1992 statement by R.A., a service comrade, who 
indicates that he discovered the veteran at the time of 
the January 1986 incident signaling with his flashlight 
after he had apparently fallen and become trapped.  The 
evidence also included a statement, initially received in 
January 1993, from F.M., another service comrade of the 
veteran.  Mr. F.M. indicated that he had witnessed that 
the veteran had fallen over a forked stick in January 
1986, and later learned from the veteran that the 
ambulance which had taken the veteran away from the field 
had collided with a tank.

The evidence of record at the time of the September 1995 
rating decision also included VA treatment reports for 
October 1989 to August 1994 showing that the veteran was 
diagnosed in July 1993 with PTSD, after complaining of 
flashbacks relating to the January 1986 right knee injury.  
The evidence lastly included a November 1994 statement by 
a VA clinical nurse specialist, who indicated that she had 
worked with the veteran for over two years as his 
individual psychotherapist for issues related to his PTSD, 
which she concluded began after the veteran was injured in 
Germany during a period of service.

Pertinent evidence added to the record since the September 
1995 rating decision includes, inter alia, VA treatment 
and hospital reports for the period from January 1997 to 
June 2002.  The referenced treatment and hospital reports 
document a number of occasions in which the veteran was 
diagnosed with PTSD after relating the history of his 
January 1986 right knee injury.  The Board concludes that 
the newly submitted VA records diagnosing PTSD are new and 
material inasmuch as they corroborate the November 1994 
opinion of the clinical nurse specialist, and link the 
veteran's PTSD to his period of military service.  See 
Paller v. Principi, 3 Vet. App. 535 (1992).  Accordingly, 
the opinions contained in the records bear directly and 
substantially upon the specific matter under 
consideration, are not cumulative or redundant, and are so 
significant that they must be considered in order to 
fairly decide the merits of the claim.  The veteran's 
claim of entitlement to service connection for PTSD is 
reopened.


ORDER

New and material evidence having been submitted, reopening 
of the claim for service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

